PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/519,990
Filing Date: 18 Apr 2017
Appellant(s): Knauer, William



__________________
Thomas Humphrey (#34353)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/4/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Claims 1-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsmon (US 7,383,297 B1), and further in view of Kuhn (2011, Digital Signal Processing) and Chitode (2002, Communication Theory).

(2) Restatement of Rejection
See final office action of 3/2/2020.

(3) New Grounds of Rejection
No new grounds of rejection at this time.

(4) Withdrawn Ground of Rejection
No rejections withdrawn at this time.

(5) Response to Argument
Although the Examiner had asserted that claims 1-37 are unpatentable over the combination of the Atsmon, Kuhn and Chitode prior art, with respect, none of the cited prior art teaches or suggests an encoding scheme, or a decoding method, in which symbols which are characterized by frequencies are selected from at least four candidate symbols and each encode two or more logical bits. The prior art fails to address the technical challenges of implementing tightly packed frequencies necessary to do this in a practical scenario.
It is noted that the claims do not require that frequencies be “tightly packed”. However, addressing the thrust of the argument, Atsmon (US 7383297) specifically teaches “[p]referably, 
However, Chitode explicitly teaches that when “four symbols [are] in extension of the source…[h]ence two bits will be required to code four symbols…[h]ence average number of bits per symbol will be two i.e., N = 2 bits/symbol” (sec. 5.7). If the office is understanding the argument properly, it is understood for a symbol to be synonymous with different amplitudes, phases, frequencies, letters of the alphabet, etc. which is whatever the physical transmission system supports. In other words, it is not necessary for Chitode to also teach frequency encoding because this has already been done by Atsmon.
Furthermore regarding the combination, seeing that Atsmon is discussing communication protocol(s) [col. 25:35-40], the office has turned to the secondary reference of Chitode (2002) which is from a book on communication theory. It is noted that such a reference is appropriate because the level of skill in the electrical engineering art of communication theory is at a graduate/masters course level.
Finally, this discussion in Chitode is listed under the sub-heading “(iii) To obtain efficiency”. Therefore for motivation purposes, the reason to employ the specific encoding of Chitode (i.e., two bits per four symbols) by employing data elements encoded using individual frequencies as is taught by Atsmon is because a higher data rate can be achieved on average. To summarize this means when one symbol such as an individual frequency is transmitted 
In fact, this appears to be a particular form of FSK called 4FSK and discussed by Laurent (EP 0273815 A1) which discusses a specific application example of these concepts [fig. 1 depicts symbols Q1, Q2, Q3, and Q4 in four frequency quadrants along with 2-bit encodings (0,0) (0,1) (1,0) and (1,1)].

An example of a frequency encoding in accordance with principles of the present invention is seen in Fig. 6 of the present application, in which there are six symbol values (each associated with one of six frequencies) — data symbols encode two-bit values:
It is noted that a six symbol encoding is not relevant to the instant independent claims because the fifth and sixth symbol for “prefix_low” and “prefix_high” are encoding only one bit. This must be true because as shown in fig. 6 and despite the row heading stating “2 bit encoding” the two bit encodings have been exhausted by the first four symbols. In other words, [00,01,11,10] are the entire set of two bit encodings possible and therefore prefix_low must be a [0] and prefix_high must be [1] by convention. The claims however require two or more logical bits per symbol.
In any case, his seems to be an unclaimed and separate concept entirely. Encodings can be made more efficient by assigning different bit lengths or variable lengths to symbols. This is often done based on expected frequency of use.  Another way to think about this problem is that it may be necessary to encode 3-bits of data, and so out of necessity the data must be broken into one even encoding (two bits) followed by an odd encoding (one bit) so that all data is communicated. 

Another example is seen in Fig. 2B of the present application; there, eight possible symbol values are used to encode two or three bit values:
Again, the explicit claim language is to two bits for four symbols and this is explicitly taught by Chitode (2002) as previously described. In fact this is obvious with binary communication because 2bits = symbols or 21 = 2, 22 = 4, and 23 = 8 and therefore extending the concept to three, four, or more bits is considered obvious. Respectfully, it is unsurprising that more bits allows for more symbols.

In Atsmon, the Examiner has relied upon the statement in Col. 25, lines 35-40 that “[t]he communication protocol is preferably a digital binary code in which the bits are transmitted using Frequency Modulation, Pulse Width Modulation, On-Off Keying and/or any combination of the above.” With respect, Atsmon’s reference to frequency modulation or other forms of modulation does not state that symbols in that modulation encode any more than one binary bit, i.e., that there are any more than two symbols or two values in the modulated sequence. Indeed, the reference to “On-Off Keying” suggests that only one bit is transmitted per symbol, and the same suggestion is made by the reference to the modulation as a “digital binary code in which ... bits are transmitted”. Furthermore, the end of the cited paragraph in Altsmon states that “the range of available frequencies may be limited if ultrasonic frequencies are used, due to degraded capabilities of the computer sound card”, which establishes that there is a limited variation in frequency and thus can only be a limited number of symbols (i.e,, two symbols). More on this later.
Atsmon explicitly discusses encoding data elements/bits using different frequencies and even describes frequency ranges including 15 kHz-24 kHz, 17-20 kHz, and 21-23 kHz [col. 2:40-50] which are very similar to the frequency ranges shown in instant fig. 2b and fig. 6 with ranges of 18.7 kHz-19.4 kHz or 18.7 kHz-19.2 kHz. The only potential difference with the applied art would seem to be the spacing of 100 Hz between frequencies. However the obviousness of this spacing has not been determined because it has not been claimed. Additionally as has been previously stated, the teaching of communicating data with two bits per four symbols is explicitly taught by Chitode (2002) [sec. 5.6].

The Examiner has cited Kuhn for the statement that “Huffman’s algorithm constructs an optimal code-word tree for a set of symbols with known probability distribution ... Algorithm terminates when less than two elements are left.” Here again, the citation does not specifically deal with the manner in which binary bits are two be encoded in symbols, but rather more generally deals with Huffman coding across numerous contexts. And the cited text has no suggestion about the use of symbols that are selected from four or more candidates.
Applicant has reviewed the Atsmon document in detail, as well as the Kuhn document, and has not found a section or reference that indicates or even suggests the use of samples selected from four or more candidates, so that symbols encode two or more logical bits.
First note that while appellant states that Kuhn has been reviewed, the document could not be seen by one member during the appeal conference. Therefore, the document is being reattached to this answer in case it is mislabeled or is otherwise missing from the record for whatever reason. Again Chitode (2002) does in fact explicitly teach that “two bits will be required to code four symbols” [sec. 5.6]. Kuhn is connected to the communication art because frequency shift keying is being discussed [slide 61], though Kuhn is primarily applied because it teaches explicitly of encoding audio data as part of the MPEG standard and depicts a bit encoding identical to instant fig. 2b on [slide 61]. To be transparent this is depicted for phase shift keying (8PSK), however the same encoding is understood to be applicable to frequency shift keying as well. Because Kuhn 

    PNG
    media_image2.png
    313
    329
    media_image2.png
    Greyscale


Applicants’ response of February 6, 2020 pointed out this distinction of the present invention from the cited prior art, and in the Examiner’s Final Action, the Examiner continued to relied upon the Atsmon patent, but the Examiner does not identify anything in Atsmon that suggests that the symbols transmitted in his scheme encode any more than one binary bit, i.e., nothing suggests that there are more than two possible data symbols.
This is arguing the references individually, Chitode (2002) has been repeatedly invoked to teach two bits per four symbols.

In the Examiners’ “Response to Arguments” of the Final Action, the Examiner states that Applicant’s comments on Atsmon “have been fully considered and are persuasive in combination with amendment. However, upon further consideration, a new ground(s) of rejection is made in view of Chitode ... To put this in further perspective, 2 bits can encode four symbols because 2^2 = 4, just as 8 bits can represent 2^8 = 256 (ASCII for example). This is not unlike flag semaphores with two hands used in maritime navigation....”
Chitode is a book on information theory, and the page the Examiner has cited and provided in the record notes that two bits are required to code four symbols, which is of course a mathematical truism (22= 4).
With due respect the Examiner seems to have confused the advantage or consequence of the invention with the point of novelty of the invention.
The office seems to think that this is admitting that it is obvious to encode four symbols with two bits because it is indeed clear that 22 = 4. Similarly, eight symbols can be encoded by three bits as in 23 = 8. Chitode (2002) as previously discussed would seem to indicate that such an encoding is routine in the communication art and is therefore obvious.

The novel point that Applicant has identified (and the Examiner concedes) is that the invention uses transmitted symbols that may have one of at least four possible frequency characteristics, and are associated with the encoding of two or more logical bits. This is not shown in the prior art which only shows two possible symbol values which can therefore encode only one logical bit.
The office is not sure what was conceded or where. However it is noted that the instant claims are not directed to four possible frequency characteristics but instead to simply “frequency characteristics”. Atsmon teaches encoding data with individual frequencies as previously described, it need not say explicitly four frequencies. And again Chitode explicitly teaches four 

The advantage or consequence of this novel point of the invention is that the symbols which are transmitted in accordance with principles of the present invention may encode more information per symbol. This is clearly a desirable consequence or advantage of the inventive concept. The mathematical truism that symbols that can have four values can encode two binary bits, obviously restates the value of having four symbol values, but it does not alter the prior art which only shows symbols with two possible values, as the Examiner has conceded.
In short, a mathematical truism relating binary encoding and symbol values encoded does not teach or show a transmission scheme in which symbols can take on four or more possible values.
	Chitode (2002) explicitly refers to this advantage with the heading (iii) “To obtain efficiency” prior to describing encoding four symbols with two bits because the average number of bits transmitted is increased.

Applicant would now reiterate that Altsmon clearly teaches that “the range of available frequencies may be limited if ultrasonic frequencies are used, due to degraded capabilities of the computer sound card”; i.e., Altsmon is correctly explaining that there is a limited range of frequencies available to transmit human inaudible audio content using conventional audio equipment, given the frequency response limits of microphones and speakers which do not extend far beyond the audible range. This means there is a limited range of available frequencies to make such transmissions. And that means any system for making those transmissions must have a limited variation of frequency. At the same time, it must be possible that the frequencies in use can actually be discriminated from each other. Tightly spaced frequencies are likely to be confused with each other, creating transmission errors. The necessary consequence is that the number of frequencies used must be minimized so that they can be accurately distinguished.
This is why in Altsmon there are limited frequencies used by Altsman, associated with two symbols.
Again Atsmon, at best or at worst though the office is not sure which, does not describe any symbols and therefore cannot be construed to be limited to only two symbols. However Atsmon teaches using individual frequencies for encoding data elements/bits.

Applicant has overcome this challenge, not just through the selection of tightly spaced frequencies, but also via the manner of encoding the binary meaning of those frequencies in a way that permits more information to be delivered in a narrow frequency range. Applicant can, according to the principles of the present invention, space the symbol frequencies tightly within this range, sufficiently to allow four symbol values. Doing so risks misidentification of any particular symbol with a symbol at a neighboring frequency; however, by encoding the symbols with binary values having a minimum Hamming distance, the misidentification of a symbol as at a neighboring frequency will create only one bit error (from 01 to 11, for example) rather than two bit errors (as would occur in a normal binary sequence at the boundary from the 01 to 10, for example). Single bit errors are far more likely to be recoverable with error correction than double sequential bit errors.
Applicant’s use of symbols with Hamming distances of one bit transformation is specifically recited in independent claim 29, as well as dependent claim 15. Applicant asserts these two claims are independently patentable from the other independent claims due to Applicant’s unique application of 1-bit Hamming distance coding to the unique circumstances of audio transmission of a relatively large number of symbol frequencies in a tightly spaced frequency range.
For the two bit case in communication theory, instead of the typical sequence [00,01,10,11], the sequence [00,01,11,10] or the sequence [00,10,11,01] are preferred because only 1-bit changes at a time between adjacent entries and therefore bit errors can be more easily detected. This is a known benefit of a prefix code over straight binary (in decimal 0=00, 1=01, 2=10, 3=11…). So the decimal order is swapped around so that only 1-bit changes at a time when the number is represented in binary.
Kuhn (2011) [slide 61] depicts a 3-bit encoding which only changes by one bit at a time. For example the only single bit transitions which occur between the previous bit encoding are shown and are identical to those shown in instant fig. 2b (see table reproduced from Kuhn’s encoding below).
Kuhn (2011) also discusses MPEG audio encoding, and so this advantageous result would be anticipated because Kuhn teaches the very encoding depicted in instant fig. 2b with only single bit changes between encodings.
Bit transition
Bits changed from previous
000 to 001
Right bit changed (only)
001 to 011
Middle bit changed
011 to 010
Right bit changed
010 to 110
Left bit changed
110 to 111
Right bit changed
111 to 101
Middle bit changed
101 to 100
Right bit changed
100 to 000
Left bit changed


Even if (which Applicant does not concede) there is a suggestion to increase the number of symbols and candidate frequencies in a system like Altsman, that suggestion could not reach a successful modification - unless there is also a solution to the problem of double sequential bit errors caused by frequency mis identifications. Applicant submits that this problem would be a roadblock to increasing the number of frequencies, or the use of frequencies at narrow spacings, and that such a change would not, therefore, have been obvious. Thus, Applicant asserts that all independent claims are patentable on this basis.
Instant specification [0009] indicates that Hamming distance of a signal bit is applied to address single bit errors. Therefore, double sequential bit errors are apparently outside the scope of the instant invention because they are not discussed in the instant specification. In any case, 

Furthermore, Applicant notes that nothing the Examiner has identified would in any way lead to the use of one bit Hamming distance coding of symbols to ameliorate this problems, as the inventors have done and as is specifically recited in independent claim 29 and dependent claim 15, which are additionally patentable for this reason.
This appears to refer to claims 16 and 29. Kuhn has previously been discussed as depicting a 3-bit encoding example which matches instant fig. 2b and shows transitions between binary sequences that only change by one bit at a time.
 (6) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JDA 01-12-2021/
Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.